--------------------------------------------------------------------------------

SUBSCRIBER: _____________________________________________


 

NAKED BRAND GROUP, INC.


SUBSCRIPTION AGREEMENT


PLACEMENT AGENT

NOBLE FINANCIAL CAPITAL MARKETS

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.


SUBSCRIPTION AGREEMENT


     This Subscription Agreement (the “Subscription Agreement”) is entered into
by and between Naked Brand Group, Inc., a Nevada Corporation (the “Company” or
“Naked”), and the Subscriber(s) whose name appears on the signature page to this
Subscription Agreement (the “Subscriber” and, together with other subscribers to
the Offering (as hereinafter defined), “Investors”).

     This Subscription Agreement is executed and delivered in connection with
the offering (the “Offering”) of up to 240 units (each, a “Unit”), at a
subscription price of $25,000 per Unit, for gross Offering proceeds of up to
$6,000,000. Each Unit shall consist of (i) a convertible senior secured
debenture in the principal amount of $25,000 (the “Convertible Debenture”), and
(b) a five-year warrant (the “Warrant”) to purchase 166,667 shares of common
stock (each, a “Share”) of the Company, par value $0.001 per share, which
Warrant entitles the holder thereof to acquire an additional Share (the “Warrant
Shares”) at an exercise price of $0.15 per Warrant Share, subject to adjustment.
The Convertible Debentures, shares of common stock issuable upon conversion of
the Convertible Debentures (the “Debenture Shares”), the Warrants and the
Warrant Shares are collectively referred to as the “Securities.”

     The Units are being offered to prospective Investors by the Company through
Noble Financial Capital Markets (the “Placement Agent” or “Noble”) as exclusive
Placement Agent for the Offering and by such other FINRA member selling agents
as shall be engaged by Noble. The terms of the Offering and the Securities are
more fully described in the Confidential Private Placement Memorandum dated May
2, 2014 (the “Memorandum”). The Company is offering the Units for sale on the
terms described in the Memorandum on a “best efforts all or none basis” for the
first 160 Units (the “Minimum Amount”) and a “best efforts” basis for the
remaining 80 Units (the “Maximum Amount”) (plus an over-allotment option of 80
Units if the Maximum Amount is completed by the termination date) until all of
the Units are sold or the Offering is withdrawn or terminated, whichever occurs
first.

     All subscription proceeds, including the purchase price for the Units being
tendered by Subscriber contemporaneous herewith, will be held in escrow by U.S.
Bank, National Association (the “Escrow Agent”) pursuant to an escrow agreement
(the “Escrow Agreement”) among the Company, the Placement Agent and the Escrow
Agent; and will be disbursed from escrow at one or more closings to be held from
time to time at the direction of the Company and the Placement Agent provided
that no Closing will occur until at least such time as the Escrow Agent has
gross proceeds of at least the Minimum Amount (including the face amount of
Bridge Notes issued by the Company being converted into the Offering). The
Escrow Agent has been appointed for administrative convenience in connection
with the remittance and delivery of subscription proceeds and related
documentation. Investors will not be a party to the Escrow Agreement and the
consent of Investors will not be required prior to disbursement of subscription
proceeds from escrow.

     This Subscription Agreement, the Qualified Investor Questionnaire (the
“Questionnaire”) the form of the Warrant, the form of Security Agreement (the
“Security Agreement”) and the form of Registration Rights Agreement (the
“Registration Rights Agreement”) are exhibits to the Memorandum and are
collectively referred to as the “Transaction Documents”).

A.

General.

     1.      Subscriber hereby subscribes for and agrees to purchase from the
Company, and the Company agrees to sell to Subscriber, the number of Units set
forth on the signature page hereof.

     2.      Subscriber herewith tenders to the Company the entire amount of the
purchase price for Units subscribed for by check made payable to the order of
“U.S. Bank, National Association, Escrow Agent for Naked Brand Group, Inc.,” or
Subscriber has paid the entire amount of the purchase price by wire transfer of
immediately available funds in accordance with wire transfer instructions
furnished below:

U.S. Bank National Association
ABA# 091000022BNF: U.S. Bank Trust- TFMA/C: 180121167365
ATTN: TFM- Daryl Hosch
Ref: 209028000- Naked Brand Group

Page 2

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

     3.      Subscriber herewith delivers to the Company a completed and signed
Subscription Agreement (including a counterpart signature page to the
Registration Rights Agreement and Security Agreement) and a completed and signed
Questionnaire for the purchase of the Units.

     The purchase price for the Units submitted to the Escrow Agent will be held
for the Subscriber’s benefit. Subscriber will not become a holder of Convertible
Debentures and Warrants until such time as Subscriber’s subscription is accepted
by the Company and a Closing of the purchase and sale of the Units being
subscribed for by Subscriber takes place. Until such time as Subscribers
subscription is accepted or rejected, as the case may be, this subscription
shall be irrevocable, except as provided below and Subscriber will not have
access to his, her or its subscription funds.

B.

Securities offered have not been registered under the Securities Act of 1933, as
amended

     Subscriber acknowledges that (i) the Securities have not been registered
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”), or the securities laws of any
state; (ii) absent registration, any resale or other transfer of any of the
Securities must be made in compliance with the Securities Act; (iii) the
Securities are being offered for sale in reliance upon exemptions from
registration contained in the Securities Act and applicable state securities
laws; and (iv) the Company’s reliance upon such exemption is based in part upon
Subscriber’s representations, warranties and agreements contained in this
Subscription Agreement and in the Questionnaire that Subscriber is delivering to
the Company.

C.

Security

     In accordance with the terms and the conditions of the Security Agreement,
the Company agrees to secure repayment of the loan amount under the Convertible
Debentures, all accrued and unpaid interest thereon and all other payments due
thereunder, as well as all of the Company’s obligations thereunder by creating a
Security Agreement for the benefit of all Investors. From time to time, Investor
may demand, and the Company shall execute, such additional documents as may be
reasonably necessary to maintain the security.

D.

Representations, Warranties, Acknowledgements and Agreements

     1.      In order to induce the Company to accept this Subscription
Agreement, Subscriber represents and warrants to, and acknowledges and covenants
with, the Company as follows:

          a.      Subscriber understands that (i) this Subscription Agreement
may be accepted or rejected in whole or in part by the Company in its sole and
absolute discretion, and (ii) this Subscription Agreement shall survive
Subscriber’s death, disability or insolvency, except that Subscriber shall have
no obligation in the event that this Subscription Agreement is rejected by the
Company. In the event that the Company does not accept Subscriber’s
subscription, or if the Offering is terminated for any reason, Subscriber’s
subscription payment (or portion thereof, as the case may be) will be returned
to Subscriber without interest thereon or deduction therefrom.

          b.      Subscriber has carefully read the Memorandum and the exhibits
thereto, including various filings by the Company with the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended,
attached as exhibits to the Memorandum (the “SEC Documents,” and together with
the Memorandum and the Transaction Documents, collectively, the “Offering
Materials”). Subscriber has been advised to discuss with his, her, or its
counsel the representations, warranties and agreements which Subscriber is
making by signing this Subscription Agreement, the applicable limitations upon
Subscriber’s resale of the Securities, and the investment, tax and legal
consequences of this Subscription Agreement. No oral or written representations
have been made and no oral or written information has been furnished to the
Subscriber or Subscriber’s advisor(s) in connection herewith that were in any
way inconsistent with the information set forth in the Offering Materials and
Subscriber disclaims reliance on any statements made or information provided by
the Company, the Placement Agent or any of their respective employees, counsel
or agents or any other person or entity in the course of Subscriber’s
consideration of an investment in the Units other than those set forth in the
Offering Materials.

Page 3

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

          c.      Subscriber understands that no federal or state agency has
made any finding or determination regarding the fairness of the Offering, or any
recommendation or endorsement of the Securities, the terms of this Offering or
the adequacy of the Offering Materials.

          d.      Subscriber is purchasing the Units for Subscriber’s own
account, with the intention of holding the Units for investment purposes, with
no present intention of dividing or allowing others to participate in this
investment or of reselling or otherwise participating, directly or indirectly,
in a distribution of the Securities; and Subscriber agrees not to make any sale,
transfer or other disposition of any of the Securities without registration
under the Securities Act and applicable state and provincial securities laws
unless counsel acceptable to the Company is of the opinion that such
registration is not required. Subscriber is not acquiring the Securities, or any
interest therein, on behalf of another person and Subscriber, if an entity, was
not formed for the purpose of purchasing the Units.

          e.      Subscriber’s overall commitment to investments which are not
readily marketable is not disproportionate to Subscriber’s net worth, and
Subscriber’s investment in the Units will not cause such overall commitment to
become excessive.

          f.      Subscriber, if an individual, has adequate means of providing
for his or her current needs and personal and family contingencies and has no
need for liquidity in his or her investment in the Units.

          g.      Subscriber is an “accredited investor” as that term is defined
in Rule 501(a) under Regulation D promulgated by the SEC under the Securities
Act. In addition, Subscriber is an “accredited investor” as defined by National
Instrument 45-106 – Prospectus and Registration Exemptions adopted by the
Canadian Securities Administrators. Subscriber is financially able to bear the
economic risk of this investment, including the ability to hold the Securities
for an indefinite period and can afford to sustain a complete loss of this
investment.

          h.      The address shown on the signature page to this Subscription
Agreement is Subscriber’s principal residence if he or she is an individual, or
its principal business address if a corporation or other entity.

           i.      Subscriber, together with any offeree representatives of
Subscriber (as identified in the Questionnaire) has such knowledge and
experience in financial business matters as to be capable of evaluating the
merits and risks of an investment in the Securities. Subscriber acknowledges
that the Offering Materials may not contain all information that is necessary to
make an investment decision with respect to the Company and the Units and that
Subscriber must rely on his, her or its own examination of the Company and the
terms and conditions of the Offering prior to making any investment decision
with respect to the Units.

           j.      Subscriber has been given the opportunity to ask questions of
and receive answers from the Company and its executive officers concerning the
business and operations of the Company and the terms, provisions, and conditions
of the Offering and to obtain any such additional publicly available information
that Subscriber deems necessary or advisable to verify the accuracy of the
information contained in the Offering Materials, or such other information as
Subscriber desired in order to evaluate an investment in the Company; and
Subscriber availed himself, herself or itself of such opportunity to the extent
considered appropriate in order to evaluate the merits and risks of the proposed
investment.

          k.      Subscriber has made an independent evaluation of the merits of
the investment and acknowledges the highly speculative nature of an investment
in the Units including, without limitation, the information under “Risk Factors”
in the Memorandum.

           l.      The information provided by Subscriber in the Questionnaire
is true, complete and accurate and Subscriber has duly executed and delivered
such Questionnaire and any applicable exhibits thereto.

Page 4

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

          m.      Subscriber has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby
(other than commissions to be paid by the Company to the Placement Agent or as
otherwise described in the Offering Materials).

          n.      Subscriber understands that the Securities will bear a legend
substantially similar to the legend set forth immediately below until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement, or (ii) in the opinion
of counsel reasonably satisfactory to the Company such securities may be sold
without registration under the Securities Act:

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the “blue sky” or securities laws of any
state and may not be offered, sold, pledged, hypothecated, assigned or
transferred except (i) pursuant to a registration statement under the Securities
Act which has become effective and is current with respect to these securities,
or (ii) pursuant to a specific exemption from registration under the Securities
Act but only upon a holder thereof first having obtained the written opinion of
counsel reasonably satisfactory to the Company, that the proposed disposition is
consistent with all applicable provisions of the Securities Act as well as any
applicable “blue sky” or similar securities laws.”

If the Subscriber is resident in Canada, the Securities will bear the additional
legend set forth immediately below:

“The holder of the securities represented hereby must not trade the securities
in or from a jurisdiction of Canada unless the conditions in Section 13 of
Multilateral Instrument 51-105 issuers quoted in the U.S. over the counter
markets are met.”

          o.      Subscriber, if an individual, is at least 21 years of age.

          p.      If at any time prior to issuance of the Securities to
Subscriber, any representation or warranty of Subscriber shall no longer be
true, complete and accurate, Subscriber promptly shall give written notice
thereof to the Company providing full details.

          q.      The Subscriber represents that the amounts invested by it in
the Company in the Offering were not and are not directly or indirectly derived
from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals. The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at <http://www.treas.gov/ofac>. In addition, the programs
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists.

          r.      Notwithstanding the place where this Subscription Agreement
may be executed by any of the parties hereto, all of the terms, provisions, and
conditions hereof shall be construed in accordance with and governed by the laws
of the State of New York, without giving effect to its conflict of laws
principles. Any dispute arising out of or in connection with the interpretation
or enforcement of this Subscription Agreement, the other Offering Materials or
Subscriber’s purchase of the Units, shall be exclusively adjudicated before a
federal or state court located in New York, New York and the parties hereto
exclusively submit to the exclusive jurisdiction and venue of the federal and
state courts in New York, New York with respect to any action or legal
proceeding commenced by any party, and irrevocably waive any objection they now
or hereafter may have respecting the venue of any action or proceeding brought
in such a court or respecting the fact that such court is an inconvenient forum
and Subscriber consents to the service of process in any such action or legal
proceeding by means of registered or certified mail, return receipt requested,
in care of the address set forth below or such other address as Subscriber shall
furnish in writing to the Company.

Page 5

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

          s.      Subscriber hereby irrevocably waives trial by jury in any
action or proceeding involving, directly or indirectly, any matter (whether
sounding in tort, contract, fraud or otherwise) in any way arising out of or in
connection with the interpretation or enforcement of this Subscription
Agreement, the other Offering Materials or Subscriber’s purchase of the Units.

          t.      Subscriber acknowledges that he, she or it understands the
meaning and legal consequences of the representations, warranties and
acknowledgments contained in this Subscription Agreement and in the
Questionnaire, and hereby agrees to indemnify and hold harmless the Company, and
each of its stockholders, officers, directors, affiliates, controlling persons,
agents and representatives, from and against any and all loss, damage, expense,
claim, action, suit or proceeding (including the reasonable fees and expenses of
legal counsel) as incurred arising out of or in any manner whatsoever connected
with (i) a breach of any representation or warranty of Subscriber contained in
this Subscription Agreement or in the Questionnaire (ii) any sale or
distribution by Subscriber in violation of the Securities Act or any applicable
state and foreign securities laws or (iii) any untrue statement of a material
fact made by Subscriber and contained herein or in the Questionnaire, or
omission to state herein or in the Questionnaire, a material fact necessary in
order to make the statements contained herein or in the Questionnaire, in light
of the circumstances under which they were made, not misleading. Subscriber
acknowledges that such damage could be substantial since (a) the Securities are
being offered without registration under the Securities Act in reliance upon the
exemption pursuant to Section 4(a)(2) and/or Regulation D of the Securities Act
for transactions by an issuer not involving a public offering and, in various
states, pursuant to exemptions from registration, (b) the availability of such
exemptions is, in part, dependent upon the truthfulness and accuracy of the
representations made by Subscriber herein and in its Questionnaire, and (c) the
Company will rely on such representations in accepting Subscriber’s Subscription
Agreement.

          u.      Subscriber is not subscribing for the Units as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, any seminar or meeting, or any solicitation of a
subscription by a person not previously known to Subscriber in connection with
investments in securities generally.

          v.      Subscriber is not affiliated directly or indirectly with a
member broker-dealer firm of the Financial Industry Regulatory Authority
(“FINRA”) as an employee, officer, director, partner or shareholder or as a
relative or member of the same household of an employee, director, partner or
shareholder of a FINRA member broker-dealer firm, except as otherwise described
on a separate sheet of paper submitted by Subscriber to the Company along with
and as part of this completed Subscription Agreement.

          w.      Subscriber represents that he, she or it has full power and
authority (corporate, statutory or otherwise) to execute and deliver this
Subscription Agreement, the other Transaction Documents and to purchase the
Units. The execution, delivery and performance of this Subscription Agreement
and the other Transaction Documents will not: (i) violate, conflict with or
result in a default under any provision of the Certificate or By-Laws (or
analogous organizational documents), if any, of Subscriber; or (ii) violate or
result in a violation of, or constitute a default (whether after the giving of
notice, lapse of time or both) under, any provision of any law, regulation or
rule, or any order of, or any restriction imposed by any court or other
governmental agency applicable to Subscriber. This Subscription Agreement and
other Transaction Documents constitute the legal, valid and binding obligation
of Subscriber, enforceable against Subscriber in accordance with their
respective terms except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity
(regardless of whether such enforcement is considered in a proceeding at law or
at equity).

           x.      Subscriber acknowledges and agrees that any subsequent trade
in any of the Securities in or from any province or territory of Canada will be
a distribution subject to the prospectus requirements of applicable provincial
securities laws unless certain conditions are met, which conditions include,
among others, a requirement that any certificate representing the any of the
Securities (or ownership statement issued under a direct registration system or
other book entry system) bear the restrictive legend specified in Multilateral
Instrument 51-105 or National Instrument 45-102, as applicable (the “51-105
Legend”). As Subscriber is not a resident of Canada, Subscriber undertakes not
to trade or resell any of the Securities in or from Canada unless the trade or
resale is made in accordance with Multilateral Instrument 51-105 or National
Instrument 45-102, as applicable, and Subscriber understands and agrees that the
Company and others will rely upon the truth and accuracy of these
representations and warranties made in this Agreement and agrees that if such
representations and warranties are no longer accurate or have been breached,
Subscriber shall immediately notify the Company. By executing and delivering
this Agreement and as a consequence of the representations and warranties made
by Subscriber in this Agreement, Subscriber directs the Company not to include
the 51-105 Legend on any certificates representing any of the Securities to be
issued to Subscriber and, as a consequence, Subscriber will not be able to rely
on the resale provisions of MI 51-105 or National Instrument 45-102, and any
subsequent trade in any of the Securities in or from any jurisdiction of Canada
will be a distribution subject to the prospectus requirements of applicable
Canadian securities laws. If Subscriber wishes to trade or resell any of the
Securities in or from any jurisdiction of Canada, Subscriber agrees and
undertakes to return, prior to any such trade or resale, any certificate
representing any of the Securities to the Company’s transfer agent to have the
51-105 Legend imprinted on such certificate or to instruct the Company’s
transfer agent to include the 51-105 Legend on any ownership statement issued
under a direct registration system or other book entry system.

Page 6

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

     2.      In order to induce Subscriber to execute and deliver this
Subscription Agreement, the Company represents and warrants to, and covenants
with, Subscriber as follows:

          a.      Subsidiaries. The Company’s Subsidiaries as of the date hereof
are set forth in the SEC Documents. The Company owns, directly or indirectly,
100% of each Subsidiary and such ownership interest is, other than set out in
the Security Agreement, free and clear of any liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued, fully
paid and non-assessable and free of preemptive and similar rights to purchase
securities. Neither the Company nor the Subsidiaries are subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of the capital stock of any Subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence. Neither the Company nor any Subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any Subsidiary.

          b.      Organization and Qualification. Each of the Company and each
Subsidiary is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, and has
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted and contemplated to be
conducted. Each of the Company and each Subsidiary is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not have or
reasonably be expected to result in a material adverse effect on the business,
condition (financial or otherwise), operations, prospects or property of the
Company or a Subsidiary, taken as a whole (“Material Adverse Effect”), and no
proceeding has been initiated in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

          c.      Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the board of directors or the Company’s stockholders in connection
therewith, other than in connection with the Required Approvals (as defined
herein). Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except: (i) as may be limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

          d.      No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Securities
and the consummation by it of the transactions contemplated hereby and thereby
to which it is a party do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or the Subsidiary is a
party or by which any property or asset of the Company or the Subsidiary is
bound or affected, or (iii) subject to the Required Approvals (as defined
below), conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.

Page 7

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

          e.      Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than the filing of a Current Report on Form 8-K and
a Form D with the Securities and Exchange Commission (the “Commission”) and such
filings as are required to be made under applicable state and foreign securities
laws (the “Required Approvals”).

          f.      Issuance of the Securities. Each of the Convertible Debenture
and the Warrant are duly authorized and, when issued and paid for in accordance
with the terms of the applicable Transaction Documents, will be duly and validly
issued, fully paid and non-assessable, and free and clear of all liens other
than restrictions on transfer provided for in the Transaction Documents. The
Debenture Shares, upon the conversion of the Convertible Debenture, subject to
stockholder approval of an increase in the Company’s authorized capitalization,
to the extent necessary, duly authorized and, when issued and paid for in
accordance with the terms of the applicable Transaction Documents, will be duly
and validly issued, fully paid and non-assessable, and free and clear of all
liens other than restrictions provided for in the Transaction Documents. The
Warrant Shares issuable upon exercise of the Warrant, subject to stockholder
approval of an increase in the Company’s authorized capitalization, to the
extent necessary, have been duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and non-assessable, free and clear of all liens other than
restrictions on transfer provided for in the Transaction Documents. Subject to
stockholder approval of an increase in the Company’s authorized capitalization,
to the extent necessary, the Company has reserved from its duly authorized
capital stock, such number of securities for issuance upon conversion or
exercise of the Note and Warrant, as applicable.

          g.      Capitalization; Additional Issuances. All of the issued and
outstanding securities of the Company as of the date hereof are as set forth in
the SEC Documents. Except as set forth in the SEC Documents, as of the date
hereof, there are no outstanding agreements or preemptive or similar rights
affecting the issuance of the Convertible Debentures and no outstanding rights,
warrants or options to acquire, or instruments convertible into or exchangeable
for, or agreements or understandings with respect to the sale or issuance of,
the Convertible Debentures. The exercise price of any of the Company’s
outstanding warrants and options are set forth in the SEC Documents.

          h.      Litigation. Except as set forth in Schedule 2(h) , there are
no actions or proceedings pending or, to the knowledge of the Company,
threatened by or against Company or any of its Subsidiaries involving more than,
individually or in the aggregate, Fifty Thousand Dollars ($50,000). There is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the UCC Pledge or the
issuance of the Securities or (ii) could, if there were an unfavorable decision,
have or reasonably be expected to result in a Material Adverse Effect. Neither
the Company nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.

Page 8

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

          i.      Regulatory Permits. Each of the Company and each Subsidiary
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as currently conducted or as contemplated to be
conducted, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

          j.      SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (the foregoing materials being collectively referenced
to as the “SEC Reports”) on a timely basis or has timely filed a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with the rules and regulations of the Commission with respect thereto
as in effect at the time of filing. Such financial statements have been prepared
in accordance with U.S. GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by U.S. GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

          k.      Private Placement. Assuming the accuracy of the Investors’
representations and warranties set forth herein, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investors as contemplated hereby.

          l.      No General Solicitation. Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising. The Company has offered the
Securities for sale only to Investors.

         m.      Acknowledgment Regarding the Investors’ Purchase of Securities.
The Company acknowledges and agrees that each Investor is acting solely in the
capacity of an arm’s length Investor with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Investor is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Investor or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated thereby is merely incidental to such Investor’s
purchase of the Securities. The Company further represents to each Investor that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

          n.      Compliance. Neither the Company nor any Subsidiary: (i) is in
violation of any order of any court, arbitrator or governmental body or (ii) is
or has been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

          o.      Title to Assets. The Company and each Subsidiary have good and
marketable title in all personal property owned by them that is material to the
business of the Company and each Subsidiary, in each case, free and clear of all
liens, except for liens previously granted by the Company, and listed on
Schedule 2(o), liens that do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and each Subsidiary and liens for the payment of
federal, state, foreign or other taxes, the payment of which is neither
delinquent nor subject to penalties (“Permitted Liens”). Any real property and
facilities held under lease by the Company and each Subsidiary are held by them
under valid, subsisting and enforceable leases with which the Company and each
Subsidiary are in compliance.

Page 9

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

          p.      Intellectual Property. The Company and each Subsidiary
exclusively own all right, title and interest in, or possesses adequate and
enforceable rights to use, all patents, patent applications, trademarks, trade
names, service marks, internet domain names, together with the goodwill
associated therewith, copyrights, rights, licenses, franchises, trade secrets,
confidential information, processes, formulations, software and source and
object codes (collectively, the “Intangibles”) necessary for the conduct of
their businesses. To the best of the knowledge of the Company and the
Subsidiary, neither the Company nor any Subsidiary has infringed upon the rights
of others with respect to the Intangibles and neither the Company nor any
Subsidiary have received notice that they have or may have infringed or are
infringing upon the rights of others with respect to the Intangibles, or any
notice of conflict with the asserted rights of others with respect to the
Intangibles that could, individually or in the aggregate, or could reasonably be
expected to have, have a Material Adverse Effect. “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended or any successor federal statute,
and the rules and regulations of the Commission issued under such Act, as they
each may, from time to time, be in effect.

          q.      Insurance. The Company and each Subsidiary is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and each Subsidiary are
engaged. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

          r.      Transactions With Affiliates and Employees. Except as may be
described in the SEC Documents, none of the officers or directors of the Company
and, to the knowledge of the Company, none of the employees of the Company, is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $10,000, other than for: (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred in the ordinary course of business on behalf of the Company and (iii)
other employee benefits, including stock option agreements, under any stock
option plan of the Company.

          s.      Certain Fees. Other than the cash placement fee and warrants
issuable to Noble and certain selected dealers in connection with the Offering,
no brokerage or finder’s fees or commissions are or will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other person with respect to the transactions
contemplated by the Transaction Documents. Investor shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by the Transaction Documents.

          t.      Investment Company. The Company is not, and is not an
affiliate of, and immediately after receipt of payment for the Securities, will
not be or be an affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

          u.      Tax Returns. Except for matters that would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect, the Company and each Subsidiary have filed all necessary
federal, state and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been asserted or threatened against the Company or any
Subsidiary.

          v.      Foreign Corrupt Practices. None of the Company, any Subsidiary
or, to the knowledge of the Company, any agent or other person acting on behalf
of the Company or any Subsidiary, has: (i) directly or indirectly, used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

Page 10

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

          w.      No Disagreements with Accountants or Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.

          x.      Indebtedness. Except as disclosed in schedule 2(x), neither
the Company nor any Subsidiary is in default with respect to, or liable under
(x) any liabilities for borrowed money or amounts owed in excess of $100,000
(other than trade accounts payable incurred in the ordinary course of business),
or (y) any guaranties, endorsements and other contingent obligations in respect
of indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto).

          y.      Internal Controls. Except as disclosed in the SEC Documents,
the Company is in compliance with the provisions of the Sarbanes-Oxley Act of
2002 currently applicable to the Company. The Company and each Subsidiary
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. GAAP and to maintain asset accountability, (iii) access to assets is
permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in the Exchange Act Rules 13a-15(e) and 15d-15(e)) for
the Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including the Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being prepared.
The Company's certifying officers have evaluated the effectiveness of the
Company's controls and procedures as of the end of the period covered by the
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company's internal controls (as such term is
defined in Item 308 of Regulation S-K) or, to the Company's knowledge, in other
factors that could significantly affect the Company's internal controls. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with U.S. GAAP and the applicable
requirements of the Exchange Act.

          z.      OFAC. None of the Company, any Subsidiary or, to the knowledge
of the Company, any director, officer, agent, employee or Affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not, directly or indirectly, use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person, for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.

          aa.      Full Disclosure. All of the disclosure furnished by or on
behalf of the Company to the Investors regarding the Company, its business and
the transactions contemplated hereby is true and correct and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

E.

Registration Rights

     Naked has agreed that, within sixty (60) days following the final Closing
of the Offering, it will file a registration statement under the Securities Act
to register the resale of the Debenture Shares and Warrant Shares issued in the
Offering, thereafter, it shall use its reasonable commercial efforts to cause
the registration statement to be declared effective by the SEC within one
hundred and fifty (150) days of the date of such final Closing. Execution by the
Subscriber of the Registration Rights Agreement Counterpart Signature Page
included as part of this Subscription.

Page 11

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

Agreement shall constitute execution of the Registration Rights Agreement, the
form of which is attached as Exhibit E to the Memorandum.

F.

Appointment of Collateral Agent; Indemnification of Collateral Agent.

          a.      Appointment of Collateral Agent. Each Investor hereby
appoints, authorizes and empowers CSD Holdings, LLC (the “Collateral Agent”) to
act as the collateral agent and as representative, attorney-in-fact and agent,
with full power of substitution, to act in the name, place and stead of each of
Investor, to take all actions necessary or appropriate in its judgment for the
accomplishment of the terms of any of the Transaction Documents, and to act on
behalf of each Investor and to do or refrain from doing all such further acts
and things, to make all decisions and determinations, and to execute, deliver
and receive all such documents, as it shall deem necessary or appropriate in
conjunction with any of the transactions contemplated by the Transaction
Documents. This appointment may be terminated, and such termination shall be
effective, upon the earlier of the Collateral Agent’s resignation as collateral
agent and the written consent of the holders of a majority-in-interest of the
Convertible Debentures.

          b.      Limitation of Liability; Indemnification. In addition to any
and all protections and rights that may be granted hereunder to the Collateral
Agent as collateral agent, to the maximum extent permissible by law, the
Collateral Agent will incur no liability with respect to any action or inaction
taken or failed to be taken in connection with its services as the collateral
agent, except its own willful misconduct or gross negligence. In all questions
arising under any of the Transaction Documents, the Collateral Agent may rely on
the advice of counsel of its choosing, and the Collateral Agent will not be
liable to any party to any of the Transaction Documents or any other person or
party for anything done, omitted or suffered in good faith by it in its capacity
as the collateral agent based on such advice. Each of the Investors (a) agrees,
jointly and severally, to indemnify, defend and save harmless the Collateral
Agent from and against any and all loss, liability or expense (including the
reasonable fees and expenses of outside counsel and experts and their staffs and
all expense of document location, duplication and shipment) arising out of or in
connection with the Collateral Agent’s execution and performance of its duties
as collateral agent under any of the Transaction Documents (a “Collateral Agent
Expense”), except to the extent that such Collateral Agent Expense is finally
adjudicated to have been primarily caused by the gross negligence or willful
misconduct of the Collateral Agent, in its capacity as collateral agent, and (b)
acknowledges and agrees that the foregoing indemnities shall survive the
Collateral Agent’s resignation as the collateral agent or the termination of any
of the Transaction Documents. In no event shall the Collateral Agent, in its
capacity as the collateral agent, be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

          c.      Related Party. Each Investor acknowledges and agrees that (i)
the Collateral Agents and its present or former members, employees, officers,
managers, representatives and affiliates and the immediate family members of any
of the foregoing persons are or may become in the future a party to or a
beneficiary of a contract with the Company or have or may have in the future an
interest in any property used or held for use by the Company or take actions
that may conflict with the interest of the Investors (the “Affiliate
Activities”), (ii) the Collateral Agent is not under any duty to disclose to any
of the Investors or use on behalf of any of the Investors any information
whatsoever about or derived from the Affiliate Activities or to account for any
revenue or profits obtained in connection with the Affiliate Activities as a
result of acting as an agent (or in any other capacity) hereunder and under any
of the transaction agreements related to the Offering, and (iii) the Collateral
Agent is not required to restrict any of its activities as a result of acting as
an agent (or in any other capacity) hereunder and under any of the transaction
agreements related to the Offering and that it may undertake any activities
without further consultation with or notification to any of the Investors.

G.

Notice Provisions

     Any and all notices, demands or requests required or permitted to be given
under this Subscription Agreement shall be given in writing and sent, by
certified U.S. mail, return receipt requested, by facsimile electronic mail, by
hand, or by overnight courier, addressed to the parties hereto at their
addresses set forth above or such other addresses as they may from time-to-time
designate by written notice, given in accordance with the terms of this Section
G, together with copies thereof as follows:

Page 12

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

     If to the Company:

          Naked Brand Group Inc. 
          #2 34346 Manufacturers Way 
          Abbotsford, BC Canada V2S 7M1 
          Telephone: 604-855-4767 
          Email: ________________
          Attention: President

     In the case of Subscriber, to the address of Subscriber on the signature
page to this Agreement.

     Notice given as provided in this Section shall be deemed effective: (i) on
the business day hand delivered (or, if it is not a business day, then the next
succeeding business day thereafter), (ii) on the first business day following
the sending thereof by overnight courier, and (iii) on the seventh calendar day
(or, if it is not a business day, then the next succeeding business day
thereafter) after the depositing thereof into the exclusive custody of the U.S.
Postal Service. As used herein, the term business day (other than Saturday or
Sunday) shall mean any day when commercial banks are open in the State of New
York.

H.

Miscellaneous.

     1.      This Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.

     2.      This Subscription Agreement supersedes all prior arrangements or
understandings with respect thereto, whether oral or written. The terms and
conditions of this Subscription Agreement shall inure to the benefit of and be
binding upon the parties and their respective successors, heirs and assigns.

     3.      The Offering Materials constitute the entire agreement between the
Subscriber and the Company with respect to the subject matter hereof and
supersede all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party to be bound thereby.

     4.      No term or provision contained herein may be modified, amended or
waived except by written agreement or consent signed by the party or parties to
be bound thereby. A waiver by either party of a breach of any provision of this
Subscription Agreement shall not operate, or be construed, as a waiver of any
subsequent breach by that same party.

     5.      Subscriber acknowledges that the subscription made hereby is not
binding upon the Company until the Company accepts it. The Company has the right
to accept or reject this subscription in whole or in part in its sole and
absolute discretion. If this subscription is rejected in whole, the Company
shall return the purchase price to Subscriber, without interest or deduction,
and the Company and Subscriber shall have no further obligation to each other by
reason of this Subscription Agreement or the subscription made hereby.

     6.      The representations, warranties and covenants of the Company and
the Subscriber made in this Subscription Agreement shall survive the Closing and
the execution and delivery hereof and delivery of the Securities.

     7.      Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement, the other
Transaction Documents and the transactions contemplated hereby whether or not
the transactions contemplated hereby are consummated.

Page 13

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

OFFERING INFORMATION, LEGENDS, AND NOTICES

     THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), OR ANY STATE REGULATORY
AUTHORITY. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

     IT IS INTENDED THAT THE SECURITIES OFFERED HEREBY WILL BE OFFERED TO
ACCREDITED INVESTORS, AS DEFINED IN RULE 501 OF REGULATION D PROMULGATED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).

     THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT AND ARE BEING OFFERED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS FOR
NONPUBLIC OFFERINGS. SUCH EXEMPTIONS LIMIT THE NUMBER AND TYPES OF INVESTORS TO
WHICH THE OFFERING WILL BE MADE AND RESTRICT SUBSEQUENT TRANSFERS OF THE
SECURITIES SUCH SECURITIES MAY ONLY BE RESOLD, TRANSFERRED, ASSIGNED OR
OTHERWISE DISPOSED OF IF, IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY,
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.

     THE SECURITIES OFFERED HEREBY SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN
AFFORD TO SUSTAIN A LOSS OF THEIR ENTIRE INVESTMENT. INVESTORS WILL BE REQUIRED
TO REPRESENT THAT THEY ARE FAMILIAR WITH AND UNDERSTAND THE TERMS OF THIS
OFFERING.

     THE OFFEREE, BY ACCEPTING DELIVERY OF THE OFFERING MATERIALS, AGREES TO
RETURN THE OFFERING MATERIALS AND ALL ACCOMPANYING OR RELATED DOCUMENTS TO THE
COMPANY UPON REQUEST IF THE OFFEREE DOES NOT AGREE TO PURCHASE ANY OF THE
SECURITIES OFFERED HEREBY.

     ANY OFFERING MATERIALS SUBMITTED IN CONNECTION WITH THE PRIVATE PLACEMENT
OF THE SECURITIES DO NOT CONSTITUTE AN OFFER OR SOLICITATION BY ANYONE IN ANY
JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT AUTHORIZED. ANY
REPRODUCTION OR DISTRIBUTION OF ANY OFFERING MATERIALS IN WHOLE OR IN PART, OR
THE DIVULGENCE OF ANY OF THEIR CONTENTS, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY, IS PROHIBITED. ANY PERSON ACTING CONTRARY TO THE FOREGOING
RESTRICTIONS MAY PLACE HIM/HERSELF AND THE COMPANY IN VIOLATION OF FEDERAL OR
STATE SECURITIES LAWS.

NASAA UNIFORM LEGEND

     IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR
STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT, AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

Page 14

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

FOR RESIDENTS OF FLORIDA

     PURSUANT TO THE FLORIDA SECURITIES ACT, WHERE SALES ARE MADE TO FIVE OR
MORE PERSONS IN FLORIDA, ANY SALE MADE SHALL BE VOIDABLE BY SUCH FLORIDA
INVESTOR EITHER WITHIN THREE DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS
MADE BY SUCH INVESTOR TO THE ISSUER, AN AGENT OF THE ISSUER, OR AN ESCROW AGENT,
OR WITHIN THREE DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO
SUCH INVESTOR, WHICHEVER OCCURS LATER.

Page 15

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

SIGNATURE PAGE FOR:


INDIVIDUAL INVESTOR


IN WITNESS WHEREOF, this Subscription Agreement has been executed by Subscriber
and by the Company on the respective dates set forth below.

Signature Signature (If Purchased Jointly)    
_____________________________________________
_____________________________________________     Print Name
____________________________________ Print Name
____________________________________     Date:
________________________________________ Date:
_________________________________________     Social Security #
________________________________ Social Security #
_________________________________     Residential Address
_____________________________ Residential Address ______________________________
    _____________________________________________
______________________________________________      Telephone #
___________________________________ Telephone #
____________________________________     Fax #
_________________________________________ Fax #
__________________________________________     Email:
________________________________________ Email:
_________________________________________     EXACT Name in which Securities are
to be issued:     Number of Units:
_______________________________________________________________       Purchase
Price: $ ___________________________________________________  


Form of Joint Ownership (if applicable): [ ] Tenants-in-Common [ ] Joint Tenants
with Right of Survivorship   [ ]                   Others:
__________________________________________________________________________________________________________________________

Page 16

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

SIGNATURE PAGE FOR:

PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR TRUST

     IN WITNESS WHEREOF, this Subscription Agreement has been executed by
Subscriber and by the Company on the respective dates set forth below.

Name of Partnership, Corporation, and Limited Liability Company or Trust
_____________________________________________________________



By: ________________________________________ Federal Tax ID Number
______________________________     Name: ______________________________________
State of Organization ________________________________     Title:
_______________________________________       Date:
_______________________________________       Principal Business Address:
___________________________________________________________________________________________________________
  Attn: _______________________________________       Telephone:
__________________________________       Fax:
________________________________________       Email:
_______________________________________       EXACT Name in which Securities are
to be issued:     Number of Units: ________________________________________    
  Purchase Price: $ _________________________________  

Page 17

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.

SIGNATURE PAGE FOR:


SUBSCRIPTION AGREEMENT ACCEPTANCE


NAKED BRAND GROUP, INC., a Nevada corporation

 

By:           Printed Name:           Title:           Dated:    

SUBSCRIPTION AGREEMENT NO: _____________________________


SUBSCRIBER: ____________________________________________


NUMBER OF UNITS: _____________________________________


PURCHASE PRICE: $ ___________________________________


Page 18

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.


COUNTERPART SIGNATURE PAGE FOR:

REGISTRATION RIGHTS AGREEMENT


     IN WITNESS WHEREOF, this Registration Rights Agreement has been executed by
Subscriber and by the Company on the respective dates set forth below.

Subscriber Signature(s):   Print Names of Subscriber(s):            

Dated __________________________________, 2014
Names must conform to signature page of the Subscription Agreement.


THE COMPANY:

NAKED BRAND GROUP, INC.



By:            Name:            Title:       Dated: _______________, 2014

Page 19

--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.


COUNTERPART SIGNATURE PAGE FOR:

SECURITY AGREEMENT


     IN WITNESS WHEREOF, this Security Agreement has been executed by Subscriber
and by the Company on the respective dates set forth below. 



Subscriber Signature(s):   Print Names of Subscriber(s):            



Dated __________________________________, 2014
Names must conform to signature page of the Subscription Agreement.


THE COMPANY:

NAKED BRAND GROUP, INC.





By:            Name:            Title:       Dated: _______________, 2014



Page 20

--------------------------------------------------------------------------------